         Case 1:20-cv-00329-JDB Document 28 Filed 11/12/20 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 ROBERT A. McNEIL,

         Plaintiff,

                   v.                                     Civil Action No. 20-329 (JDB)
 U.S. DEPARTMENT OF STATE et al.,

         Defendants.


                                 MEMORANDUM OPINION

       This case arises out of plaintiff Robert McNeil’s request under the Freedom of Information

Act (“FOIA”) for documentation substantiating defendant U.S. Department of State’s (“State’s”)

rejection of his passport application based on his apparent delinquent taxpayer status. After both

parties moved for summary judgment on McNeil’s FOIA claim against State, McNeil requested

and obtained several documents from the Internal Revenue Service (“IRS”) responsive to the

request at issue in this case. Based on those documents, McNeil amended his complaint with leave

of the Court to add the IRS as a defendant and raise novel claims distinct from his initial FOIA

request, effectively abandoning (though not formally withdrawing) his pending motion for

summary judgment. For the reasons explained below, the Court will grant State’s motion for

summary judgment and deny McNeil’s, as briefing continues as to McNeil’s amended complaint

against the IRS.

                                          Background

       McNeil filed the instant action against State after his passport application was denied in

June 2018 “because of an alleged ‘seriously delinquent tax debt.’” Compl. [ECF No. 1] at 2. In



                                                1
          Case 1:20-cv-00329-JDB Document 28 Filed 11/12/20 Page 2 of 9




order to dispute the validity of his alleged tax liability, McNeil requested—first in written

correspondence with State; subsequently via identical FOIA requests to State and the IRS

submitted on August 17, 2018—a copy of the “sworn, signed document provided to [State] by the

[IRS] ‘certifying’ that [he had] a seriously delinquent tax debt.” See Compl. at 33, 41–42, 45–49.

As explained in his FOIA requests and filings with this Court, McNeil’s understanding that State

indeed possesses such a document is based on his reading of 26 U.S.C. § 7345 and 22 C.F.R. §

51.60(a)(3) (now codified at § 51.60(h)(2)), which prohibit State from issuing a passport to a

person certified as having a seriously delinquent tax debt by the Secretary of the Treasury. He

also points to a page on the IRS’s website stating that the IRS shall send a “Notice CP508C” to

any individual who has been certified to State as having such a debt, which he has never received.

See Pl.’s Mot. for Summ. J. (“Pl.’s Mot.”) [ECF No. 11] at 2 & n.5 (citing Revocation or Denial

of Passport in Case of Certain Unpaid Taxes, IRS, https://www.irs.gov/businesses/small-

businesses-self-employed/revocation-or-denial-of-passport-in-case-of-certain-unpaid-taxes (last

updated Mar. 10, 2020)).

       After multiple rounds of emails between October 2018 and January 2020 whereby McNeil

sought a response from State to his FOIA request to no avail, see Compl. at 4–10; Answer [ECF

No. 6] at ¶ 27, he filed a complaint in this Court alleging that State had “violated FOIA by failing

and/or refusing to employ search methods reasonably likely to lead to the discovery” of the

requested certification and thus failing to produce it, Compl. at ¶ 29. To remedy the alleged

violation, McNeil requested that this Court order State to search for and produce “the requested

certificate of seriously delinquent tax debt” and award him costs and fees, or, in the event that

State cannot produce such a certificate, order State to issue him a passport. Id. at 11–12.




                                                 2
          Case 1:20-cv-00329-JDB Document 28 Filed 11/12/20 Page 3 of 9




       McNeil and State filed cross-motions for summary judgment on June 23 and July 20, 2020,

respectively. McNeil’s motion accepted State’s assertion that it did not possess the requested IRS

certification and asked the Court to order State to issue him a passport. See Pl.’s Mot. at 2–3

(quoting Joint Status Report [ECF No. 10] ¶ 2). In State’s motion, it purports to have conducted

a sufficient search of relevant records for the requested certification before concluding that “[t]here

is no evidence that [State] ever came into possession of such a record” because “IRS does not

provide a signed, sworn certification for each taxpayer.” Def.’s Mot. for Summ. J. (“Def.’s Mot.”)

[ECF No. 12] at 4. Instead, as attested by sworn declarations from Eric F. Stein, director of State’s

Office of Information Programs and Services, and Miguel Gonzalez, a senior official in the Office

of Passport Services, and as laid out in a Memorandum of Understanding (“MOU”) between State

and the IRS, certification of such debts is provided through “a streamlined process by which IRS

provides a weekly electronic certification to State, in the form of a list of taxpayers.” Id. at 5; see

also Decl. of Eric F. Stein [ECF No. 12-1]; Decl. of Miguel Gonzalez [ECF No. 12-2] at 3–4;

Mem. of Understanding, Decl. of Miguel Gonzalez Ex. A, at 6–7.

       The nature of the case changed course after McNeil received and reviewed the evidentiary

materials appended to State’s motion. First, McNeil requested additional time to submit a further

FOIA request to the IRS. See Pl.’s Consent Mot. for Enlargement of Time to Reply to Def.’s Mot.

[ECF No. 14] at 1. Then, the IRS responded to McNeil’s second FOIA request on September 3,

2020 with additional documents, based on which he sought and received leave to amend his

complaint “to 1) change its character from a FOIA lawsuit to a Judicial Review under 26 U.S.C.

§7345(e), 2) add the Commissioner of Internal Revenue as a Defendant, [and] 3) include language

requiring further pleadings, discovery, depositions and examination of witnesses to resolve




                                                  3
            Case 1:20-cv-00329-JDB Document 28 Filed 11/12/20 Page 4 of 9




[alleged IRS] errors.” Pl.’s Am. Rule 15(a)(2) Mot. for Leave of Ct. to Amend Compl. and for

Extension of Time [ECF No. 16] at 4.

        McNeil submitted his amended complaint on the same day he filed his reply to State’s

opposition to summary judgment. The amended complaint incorporates by reference the entirety

of the original complaint and asserts new claims against the IRS challenging, inter alia, its

certification of McNeil’s delinquent tax debt. 1 Am. Compl. [ECF No. 19] at 3, 13–14. But, other

than by incorporation of the original complaint, McNeil’s reply brief does not refer to his request

for summary judgment on his original FOIA claim and instead focuses on the “material fact

controversies [that] remain” with respect to his claims against the IRS. Pl.’s Reply to Def.’s Opp’n

(“Pl.’s Reply”) [ECF No. 21] at 9.

        In its final filing, submitted a week after McNeil filed his amended complaint, State

reiterates its request for summary judgment and asks the Court to construe its motion as cast against

the amended complaint. See Def.’s Reply in Supp. of Mot. for Summ. J. (“Def.’s Reply”) [ECF

No. 23] at 1–2. State clarifies that it seeks summary judgment as to McNeil’s original FOIA claim

and as to his additional claims raised in the amended complaint. Id.

        Presently, McNeil’s amended complaint is awaiting a response. However, because the

amended complaint incorporates the original FOIA complaint against State by reference and

otherwise fails to state any new claims against State, the Court finds that the cross-motions for

summary judgment are ripe for consideration to simplify and clarify the proceedings going

forward.




        1
          By consent motion, the United States substituted the IRS as the proper party defendant with leave of this
Court on November 3, 2020, see Min. Order (Nov. 3, 2020); to avoid confusion, this opinion will refer to the claims
McNeil raises in his amended complaint as against the IRS.

                                                        4
          Case 1:20-cv-00329-JDB Document 28 Filed 11/12/20 Page 5 of 9




                                         Legal Standard

       “FOIA cases typically and appropriately are decided on motions for summary judgment.”

Defs. of Wildlife v. U.S. Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009). Summary judgment

is warranted when the pleadings and evidence demonstrate that “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       “It is the agency’s burden to prove that it has complied with its obligations under FOIA.”

Democracy Forward Found. v. Ctrs. for Medicare & Medicaid Servs., Civil No. 18-635 (JDB),

2019 WL 6344935, at *1 (D.D.C. Nov. 27, 2019). Summary judgment is warranted when an

agency “demonstrate[s] beyond material doubt that its search was reasonably calculated to uncover

all relevant documents.” Valencia–Lucena v. U.S. Coast Guard, 180 F.3d 321, 325 (D.C. Cir.

1999) (internal quotation marks omitted). To carry this burden, an agency may submit affidavits

that, in reasonable detail and in a non-conclusory fashion, set forth the scope and method of its

search, Morley v. CIA, 508 F.3d 1108, 1116 (D.C. Cir. 2007), and these affidavits are “accorded

a presumption of good faith,” SafeCard Servs. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991).

                                             Analysis

       As a threshold matter, the Court accepts State’s invitation to construe its motion for

summary judgment as cast against McNeil’s amended complaint for the reasons stated in its reply

brief. See Def.’s Reply at 2. Accordingly, none of McNeil’s claims against State survive the

Court’s present granting of State’s motion for summary judgment. The Court will first address

McNeil’s FOIA claim, incorporated by reference into his amended complaint, before turning to

the question whether any residual claims against State could arise out of the novel allegations in

the amended complaint.




                                                 5
             Case 1:20-cv-00329-JDB Document 28 Filed 11/12/20 Page 6 of 9




        I.       McNeil’s FOIA Claim Cannot Survive Summary Judgment

        McNeil has effectively conceded his motion for summary judgment against State on his

FOIA claim. Neither his motion nor his opposition to State’s motion challenges the sufficiency of

State’s search for the requested certification, nor do his filings ask the Court to order State to search

further or provide additional documents. See Pl.’s Mot. at 2; Pl.’s Reply at 9. Thus, he concedes

any possible challenge to the sufficiency of State’s search or to State’s assertion that it does not

possess the precise signed certification requested. See, e.g., Franklin v. Potter, 600 F. Supp. 2d

38, 60 (D.D.C. 2009) (failure to dispute an argument raised in a dispositive motion in a responsive

filing constitutes a concession); Hopkins v. Women’s Div., Gen. Bd. of Glob. Ministries, 284

F. Supp. 2d 15, 25 (D.D.C. 2003) (“It is well understood in this Circuit that when a plaintiff files

an opposition to a dispositive motion and addresses only certain arguments raised by the defendant,

a court may treat those arguments that the plaintiff failed to address as conceded.”), aff’d, 98 Fed.

App’x 8 (D.C. Cir. 2004); Day v. D.C. Dep’t of Consumer & Regul. Affs., 191 F. Supp. 2d 154,

159 (D.D.C. 2002) (“If a party fails to counter an argument that the opposing party makes in a

motion, the court may treat that argument as conceded.”).

        Indeed, McNeil appears to have obtained from the IRS the equivalent of the certification

he initially requested from State. “[A]fter studying the MOU” appended to State’s motion for

summary judgment, McNeil submitted a second FOIA request to State and the IRS with somewhat

broader parameters than his first request, to which the IRS produced nineteen pages of responsive

documents on September 3, 2020. See Pl.’s Reply at 4–5. Among the documents produced by the

IRS were emails dated June 18 and July 2, 2018, linking to the IRS’s “passport file,” which lists

the names of people with delinquent tax debts, and bearing language whereby the IRS “certif[ies]

that the taxpayers listed in the file . . . denoted with an indicator of N have a seriously delinquent



                                                   6
           Case 1:20-cv-00329-JDB Document 28 Filed 11/12/20 Page 7 of 9




tax debt.” Id. at 6. This file appears to be the “list of certified seriously delinquent taxpayers” that

IRS provides to State pursuant to their MOU. See Mem. of Understanding, Decl. of Miguel

Gonzalez Ex. A, at 6–7. In turn, as McNeil concedes, see Pl.’s Reply at 1–2, this list is the

certification he sought from State in his initial complaint, albeit in a different format from what he

described, see Compl. at 11 (requesting “a copy of the sworn, signed document provided to [State]

by the [IRS]”). Hence, “there is nothing of the underlying FOIA dispute left for the Court to

adjudicate.” Harvey v. Lynch, 123 F. Supp. 3d 3, 7 (D.D.C. 2015). And McNeil even admits as

much. See Pl.’s Mot. at 2 (noting, without disputing, State’s assertion that it did not possess the

requested certification before stating that “there are no unresolved fact controversies to be

litigated”).

        McNeil appears to misconstrue FOIA’s statutory remedies when he requests that, in the

absence of the signed certification, the Court “order Defendant State to immediately issue [him] a

passport” and “waive the passport application fee.” See Pl.’s Mot. at 2. These actions fall well

outside the scope of FOIA, and McNeil has not stated any alternative cause of action that would

entitle him to such relief. See Taitz v. Donahoe, Civil No. 13-1020 (RCL), 2014 WL 4401269, at

*2 (D.D.C. Sept. 4, 2014) (“[A]vailable relief under FOIA is limited to ordering disclosure of

responsive documents to plaintiff.” (citing Kennecott Utah Copper Corp. v. U.S. Dep’t of Interior,

88 F.3d 1191, 1203 (D.C. Cir. 1996)).

        Accordingly, there remains no “genuine dispute as to any material fact” raised in McNeil’s

FOIA claim, which has been incorporated by reference into his amended complaint.

        II.     McNeil’s Amended Complaint Does Not State Any Additional Claims Against
                State

        As State points out in its reply brief, the novel allegations and claims asserted in McNeil’s

amended complaint focus on the allegedly unlawful process whereby the IRS included McNeil on


                                                   7
          Case 1:20-cv-00329-JDB Document 28 Filed 11/12/20 Page 8 of 9




its certified list of taxpayers with seriously delinquent tax debt. See Def.’s Reply at 3–5. McNeil

does not suggest that State played any role in the IRS’s process or otherwise contributed to his

inclusion on the list.

        The only allegations in the amended complaint that implicate State at all are that his

allegedly unlawful placement on the IRS list “caus[ed] Defendant State to unlawfully reject” his

passport renewal application, Am. Compl. at 12, and that State’s alleged “use of erroneous

records” provided by the IRS deprived him of his Fifth Amendment due process rights, id. at 1–2.

But the plain language of the operative statute and rule cited in McNeil’s complaint belie any

possible allegations that State acted unlawfully. 22 C.F.R. § 51.60(h)(2) prohibits State from

issuing a passport to any person “certified by the Secretary of the Treasury as having a seriously

delinquent tax debt as described in 26 U.S.C. 7345.” Whether McNeil’s presence on the IRS’s

certified list of taxpayers with seriously delinquent tax debt was lawful and legitimate will

presumably be determined in further proceedings on the amended complaint against the IRS. But

meanwhile, the record before the Court is clear and undisputed that McNeil was indeed on that list

at the relevant time. See IRS FOIA Response Re Passport Revocation Procedures, Am. Compl.

Ex. A [ECF No. 19-2], at 10–12, 18–20. Given this fact, the Court “concludes that no reasonable

jury could find” that State’s denial of McNeil’s passport application was unlawful and grants

State’s motion for summary judgment as to the entirety of the amended complaint against it. See

Riddell v. Riddell Wash. Corp., 866 F.2d 1480, 1484 (D.C. Cir. 1989) (citing Liberty Lobby, Inc.

v. Dow Jones & Co., 838 F.2d 1287, 1292 (D.C. Cir. 1988)).




                                                8
          Case 1:20-cv-00329-JDB Document 28 Filed 11/12/20 Page 9 of 9




                                              Conclusion

       For the foregoing reasons, the Court grants State’s motion for summary judgment as to

McNeil’s complaint as amended and denies McNeil’s cross-motion for summary judgment. A

separate order will be issued on this date.




                                                                             /s/
                                                                      JOHN D. BATES
                                                                 United States District Judge
Dated: November 12, 2020




                                                  9
